Title: From John Quincy Adams to Thomas Boylston Adams, 27 November 1824
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother
					Washington 27. Novr 1824.
				
				I return with thanks, Mr Jarvis’s Letter, enclosed in your’s of the 6th.—The sense of the People, throughout New. England, as signified by their suffrages in the choice of Electors, has been very gratifying to me—If in other parts of the Union it has been less favourable, I have in almost every part of it been honoured with a support for which I ought to be grateful—The opposition in Massachusetts to a pledged ticket of Electors and to choice by a general ticket, had in itself some plausibility and would have much more, if the principles for which it pleads were not  exploited in all the other divisions of the Country.We are here all well, with the exception of my wife, whose health continues infirm and variable—Your critique upon Mr Charles Sprague’s Ode was judicious, as well as complimentary.Your affectionate brother
				
					John Quincy Adams
				
				
			